Pish, J.
Even conceding that-the municipal authorities of the City of Macon legally dedicated “ Central City Park” to the public, for the uses set forth in the petition, the judge was authorized to find, from the evidence, that the proposed use of the area within the mile track in the park, for agricultural purposes, as alleged in the petition, was not inconsistent with the uses for which such dedication was claimed to have been made. It follows that there-was no abuse of discretion in refusing to grant the interlocutory injunction.

Judgment affirmed.


By five Justices.